       4:21-cv-02034-JD        Date Filed 08/20/21      Entry Number 5       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


 REBECCA LYNNE COLBERT,                               Civil Action Case No. 4:21-cv-02034-JD

                               Plaintiff,

        vs.

 HIGHLAND INDUSTRIES, INC., JOYSON KSS
 AUTO SAFETY S.A., JOYSON SAFETY
 SYSTEMS f/k/a KEY SAFETY SYSTEMS,                       NOTICE OF FILING PROOF OF
 HONDA MOTOR CO., LTD., HONDA R & D                         SERVICE OF PROCESS
 CO., LTD., AMERICAN HONDA MOTOR CO.,
 INC., AND HONDA DEVELOPMENT &
 MANUFACTURING OF AMERICA, LLC f/k/a
 HONDA OF AMERICA MFG., INC.,

                               Defendants.

TO:    THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:

       The Plaintiff, through her undersigned counsel, hereby files the following proofs of service

of process on the following Defendants:

       1. Exhibit A, Affidavit of Personal Service on Defendant Highland Industries Inc. dated

          August 10, 2021;

       2. Exhibit B, Affidavit of Personal Service on Defendant Joyson Safety Systems dated

          August 10, 2021;

       3. Exhibit C, Affidavit of Personal Service on Defendant American Honda Motor Co.,

          Inc. dated August 10, 2021; and

       4. Exhibit D, Affidavit of Personal Service on Defendant Honda Development &

          Manufacturing of America, LLC dated August 10, 2021.

                              [signature block appears on following page]
       4:21-cv-02034-JD      Date Filed 08/20/21   Entry Number 5      Page 2 of 2




Respectfully submitted,

                                        By: /s/ Kevin R. Dean______
                                             Kevin R. Dean, Esq.
                                             John D. O’Neill, Esq.
                                             MOTLEY RICE LLC
                                             28 Bridgeside Boulevard
                                             Mount Pleasant, South Carolina 29464
                                             Phone: (843) 216-9000
                                             Fax: (843) 216-9450
                                             kdean@motleyrice.com
                                             jdoneill@motleyrice.com


                                             Attorneys for Plaintiff

Mount Pleasant, South Carolina

Dated: August 20, 2021
